DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants specification appears to provide support for the innermost adhesive layers as being “solvent-based.” However, the specification does not provide support for the outermost layers as being “solvent-based.” Applicant’s exemplary embodiments appear to require an extruded film as the outermost layers, and does 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the limitation “wherein the second solvent-based adhesive coating comprises an extruded film.” It is unclear as to what form the adhesive is meant to be present in. If “solvent-based” refers only to the starting characteristics of the adhesive, then a product-by-process limitation exists and the structure limitations follow that the adhesive must only be a film. However, if solvent-based is taken to mean comprising a significant amount of solvent than an “extruded film” would not likely be the form of such adhesive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 8,800,466 to Shimozono, in view of US Pub No. 2007/0131155 to Dingel, herein after referred to as Dingel-155, USPN. 5,178,938 to Magistro and US Pub No. 2012/0276798 to Chai.
Regarding Claims 1-3, 6-7 and 9-10
Shimozono teaches a three-dimensional membrane and an inflatable device comprising said membrane such as inflatable watercraft, comprising a dropstitch fabric having a first and second side and a coating applied to the first and second sides of the dropstitch fabric and a laminated substrate comprising a fabric coupled with a coating material on the outermost portions of both sides of the structure (Shimozono, abstract, fig. 2b., column 2, lines 5-25, column 4, line 7- column 5, line 34).   
	Shimozono does not appear to teach that the dropstich fabric is nylon 66. However, Dingel-155 teaches an inflatable dropstitch coated fabric material (Dingel-155, abstract, paragraph [0155]). Dingel-155 teaches that the preferable materials for use in an inflatable raft and/or boat application is a nylon dropstitch fabric (Id.). Dingel-155 teaches that coated dropstitch fabrics of this type are preferred because they result in high rigidity at pressure levels obtainable by hand pump without the need for metal frames (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono, using as the nylon dropstitch fabric component, motivated by the desire to form a conventional inflatable composite using preferred materials and having increased rigidity without the need for compressor pumps or metal frame supports.
Shimozono does not appear to teach that the coated fabric outer layers are laminated substrates comprising a first extruded film, a second extruded film and a fabric layer between the two. However, Chai teaches a layered structure for inflatable composites such as boats comprising a double-sided laminated fabric skin (Chai, abstract, paragraph [0032]-[0040]). Chai teaches that the laminate comprises a fabric with a coated layer of thermoplastic polyurethane (Id.). Chai teaches that the double sided laminated fabric improves resiliency and tensile strength of the inflatable composite (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono, and including the double laminated fabric of Chai as the outer layer of coated fabric , motivated by the desire to from a conventional inflatable composite having improved resiliency and tensile strength. 

Regarding the limitation of “extruded” this limitation is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 8,800,466 to Shimozono, in view of USPN. 5,178,938 to Magistro and US Pub No. 2012/0276798 to Chai.
Regarding Claims 18-19
Shimozono teaches a three-dimensional membrane and an inflatable device comprising said membrane such as inflatable watercraft, comprising a dropstitch fabric having a first and second side and a coating applied to the first and second sides of the dropstitch fabric and a laminated substrate comprising a fabric coupled with a coating material on the outermost portions of both sides of the structure (Shimozono, abstract, fig. 2b., column 2, lines 5-25, column 4, line 7- column 5, line 34).   
Shimozono does not appear to teach that the coated fabric outer layers are laminated substrates comprising a first extruded film, a second extruded film and a fabric layer between the two. However, Chai teaches a layered structure for inflatable composites such as boats comprising a double-sided laminated fabric skin (Chai, abstract, paragraph [0032]-[0040]). Chai teaches that the laminate comprises a fabric with a coated layer of thermoplastic polyurethane (Id.). Chai teaches that the double sided laminated fabric improves resiliency and tensile strength of the inflatable composite (Id.). It would have been obvious to one of ordinary skill in 
Shimozono does not appear to teach that the adhesive component comprises a double layer solvent-based adhesive. However, Magistro teaches a double layer solvent-based urethane adhesive particularly useful in adhering urethane/urethane or nylon/urethane components in the form of films and fabrics, and for applications such as inflatable components (Magistro, abstract, fig. 8-13, column 1, lines 60-68, column 2, line 19- column 3, line 25). Magistro teaches that the double layer solvent-based adhesive provides improved peel strength (Id., column 22, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Shimozono and to utilize as the adhesive component the double layer solvent-based adhesive of Shimozono, motivated by the desire to form a conventional multilayer inflatable fabric laminate possessing improved peel strength and thus durability and lifespan of the article.
Regarding the limitation of “extruded” this limitation is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozono in view of Magistro and Chai as applied to claims 18-19  above in view of US Pub No. 2007/0131155 to Dingel, herein after referred to as Dingel-155. 
Regarding Claims 9 and 20
	The prior art combination does not appear to teach that the dropstich fabric is nylon 66. However, Dingel-155 teaches an inflatable dropstitch coated fabric material (Dingel-155, abstract, paragraph [0155]). Dingel-155 teaches that the preferable materials for use in an inflatable raft and/or boat application is a nylon dropstitch fabric (Id.). Dingel-155 teaches that coated dropstitch fabrics of this type are preferred because they result in high rigidity at pressure levels obtainable by hand pump without the need for metal frames (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of the prior art combination, using as the nylon dropstitch fabric component, motivated by the desire to form a conventional inflatable composite using .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786